NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted August 18, 2017* 
                                 Decided August 21, 2017 
                                               
                                          Before 
 
                          FRANK H. EASTERBROOK, Circuit Judge 
                           
                          ILANA DIAMOND ROVNER, Circuit Judge   
                           
                          DIANE S. SYKES, Circuit Judge 
 
No. 16‐2029 
 
DENNIS SCOTT,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Central District of Illinois.
                                                    
      v.                                           No. 3:13‐cv‐03157 
                                                    
TRAVIS SMITH and RYAN KERR,                        Harold A. Baker, 
      Defendants‐Appellees.                        Judge. 
 

                                         O R D E R 

       Dennis Scott, a civil detainee in Illinois, appeals from an adverse jury verdict in 
his suit claiming that two employees at the Rushville Treatment and Detention Facility 
were deliberately indifferent to his need for dialysis. See 42 U.S.C. § 1983. Scott 
challenges the strength of the evidence supporting the verdict.   

            We restate the trial evidence in favor of the prevailing parties. See Burzlaff v. 
Thoroughbred Motorsports, Inc., 758 F.3d 841, 849 (7th Cir. 2014). Scott requires dialysis 
                                                 
* We have agreed to decide this case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 16‐2029                                                                         Page 2 
 
for end‐stage renal disease, a failure of his kidneys to remove toxins and excess fluid 
normally excreted through urine. Without dialysis, Scott would experience gradual 
buildup of waste and fluid, leading to high blood pressure and eventually death.   

        Rushville employs a nurse who, since August 2012, has administered dialysis to 
Scott on Mondays, Wednesdays, and Fridays. The nurse decides when to provide 
dialysis. Most times she started Scott’s dialysis between 5:00 and 5:15 a.m. A staff 
member, at the nurse’s direction, would summon Scott to the infirmary. He could 
decline treatment and wait for his next opportunity for dialysis, which he had done six 
times in late 2012. First, he refused dialysis on a Monday in November because the 
nurse wanted to start early, and then he declined again that Wednesday. Scott refused a 
third time that month because the nurse decided not to apply a numbing cream to his 
arm before inserting the dialysis needle. He skipped treatment two more times in 
December, leading Rushville administrators to call a special meeting to discuss Scott. 
After that meeting the nurse offered Scott immediate dialysis, but he declined because 
the time did not suit him. 

       The events underlying this action occurred on a Monday in March 2013. That day 
the nurse arrived about three hours late because of a snow storm. She alerted the staff 
member on duty, Travis Smith, that she was ready for Scott and he had ten minutes to 
report for dialysis. Smith informed Scott, and when Scott arrived, Smith said he was late 
and had missed his chance. Scott responded by suing Smith and his supervisor, 
Ryan Kerr, claiming they had denied him due process by deliberately ignoring his need 
for dialysis on that single March day.   

        At a one‐day trial, Scott, Smith, Kerr, the nurse, and Rushville’s physician all 
testified. Scott insisted that he reported to Smith “about three seconds” after being 
called. And when he arrived, Scott said, he was having difficulty breathing, his face was 
puffy, and he was nearly immobile because of his need for dialysis. Scott denied that 
any rule requires him to report within 10 minutes of being called for dialysis. And, he 
added, he later complained to supervisor Kerr but was brushed off. Until his next 
dialysis session his breathing remained labored and eventually he could not walk.   

       Smith contradicted this testimony, and Kerr said he could not recall speaking to 
Scott that day. According to Smith, the nurse had told him that Scott must report for 
dialysis within 10 minutes of being called, yet he was 10 to 20 minutes late. And, Smith 
continued, Scott did not have a puffy face or appear to be having difficulty breathing.   
No. 16‐2029                                                                           Page 3 
 
       Rushville’s physician testified that the day after this incident he treated Scott for 
an unrelated foot wound. Scott’s blood pressure was not elevated, and he was not 
having shortness of breath or difficulty walking. The doctor opined that missing one 
dialysis treatment would not have resulted in pain or permanent harm, even though 
five days had elapsed between sessions. The nurse confirmed that at the December 2012 
meeting Rushville staff had set a rule—which Scott understood—that he would be 
deemed to have refused treatment if he did not report for dialysis within 10 minutes of 
being summoned. She testified that on Wednesday, two days after the missed session, 
Scott received dialysis as usual. She did not notice Scott having difficulty breathing or 
walking. He probably did have some swelling, she said, because that day she withdrew 
7 kilograms of excess fluid, though that amount still was less than the 8 to 10 kilograms 
she had removed on other occasions.   

        Scott is not represented on appeal, and although the defendants have read his 
brief generously, we see just one developed contention: that the verdict in favor of 
Smith and Kerr is against the manifest weight of the evidence. Scott says that Smith 
could not have relied on a nonexistent 10‐minute rule, and that Kerr lied when he 
denied remembering talking to him about the missed dialysis session. Yet Scott never 
made this argument before or after the verdict in a motion for judgment as a matter of 
law. See FED. R. CIV. P. 50(a), 50(b). For that reason we are “‘powerless’ to review” his 
challenge to the sufficiency of the evidence. See Unitherm Food Sys., Inc. v. Swift–Eckrich, 
Inc., 546 U.S. 394, 405 (2006); Collins v. Lochard, 792 F.3d 828, 831 (7th Cir. 2015). 
Moreover, even if Scott had preserved this issue for our review, we would not set aside 
the jury’s verdict. He needed to demonstrate that the verdict lacks a “legally sufficient 
evidentiary basis,” see Maher v. City of Chicago, 547 F.3d 817, 824 (7th Cir. 2008), but 
ample evidence supports the conclusion that Smith and Kerr were not deliberately 
indifferent. 

                                                                                AFFIRMED.